Citation Nr: 1438046	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 2011, for the grant of service connection for coronary artery disease, currently rated as 60 percent disabling.  

2.  Entitlement to an effective date earlier than June 13, 2011, for the grant of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to November 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2011 rating decisions of the RO.

In a November 2012 rating decision, the RO proposed to terminate the award a TDIU rating.  Subsequently, in a January 2013 rating decision, the RO continued the Veteran's award for a TDIU rating.  This matter is now moot and not currently before the Board.

The records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a rating decision in August 2011, the Veteran was granted service connection 
for coronary artery disease and assigned a 10 percent rating effective on December 1, 2003, a 30 percent rating effective on May 10, 2011, and a 60 percent rating effective on June 13, 2011.  

In December 2011, the Veteran expressed disagreement with the effective date assigned for the award for the 60 percent rating.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The issue of an earlier effective date for the assignment of a TDIU rating is clearly dependent upon the issue being remanded.  As the claims are found to be inextricably intertwined, a Board decision on the issue of an earlier effective date for a TDIU rating at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further action must deferred pending completion of the required procedural development so that both issues may be decided at the same time.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take all indicated action in order furnish the Veteran an SOC concerning his claim for an effective date earlier than June 13, 2011, for the grant of service connection for coronary artery disease, currently rated as 60 percent disabling.  The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning this claim to the Board.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2. The AOJ must ensure that all notification and development action required under 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied with respect to the issue of an earlier effective date for the assignment of a TDIU rating.

3. After completing any indicated development, the issue of entitlement to an earlier effective day for the assignment of a TDIU rating should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



